Citation Nr: 0316904	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-08 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has established basic legal entitlement 
to VA death benefits.



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant essentially claims that her deceased spouse had 
World War II service in some capacity with the U.S. Armed 
Forces in the Philippines.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a 
September 2001 determination by the Manila, the Republic of 
the Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2003, the Board remanded the 
case to the RO for additional development.  In May 2003, the 
appellant withdrew her request for a personal hearing.


FINDING OF FACT

It is certified that the appellant's deceased spouse had no 
recognized active duty service.


CONCLUSION OF LAW

Active service requirements for basic legal entitlement to VA 
death benefits are not met.  38 U.S.C.A. §§ 101, 107, 1521, 
1541, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant recent change in VA law.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have also been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The appellant was notified 
of the evidence necessary to substantiate her claim by 
correspondence dated in February 2001 prior to adjudication.  
This and other documents of record adequately notified her of 
the evidence necessary to substantiate the matter on appeal 
and of the action to be taken by VA.  As she has been 
apprised of what she must show to prevail in her claim, what 
information and evidence she is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As service department certifications of service are 
binding on VA, there is no additional evidence for the 
appellant to provide. 

 "Veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any 
war" means any veteran who served in the active military, 
naval or air service during a period of war.  38 C.F.R. 
§ 3.1(e).  Service as a Philippine Scout is included for 
pension, compensation, dependency and indemnity compensation 
(DIC) and burial allowances.  Those inducted between October 
6, 1945 and June 30, 1947, inclusive, are included for 
compensation benefits and DIC.  Service in the Commonwealth 
Army of the Philippines from and after the dates and hours 
when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(c), (d).  Active service will be the period certified 
by the service department.  38 C.F.R. § 3.41(a), (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2) 
The document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Whether a person is a veteran is a question dependent on 
Service Department certification.  38 C.F.R. § 3.41(a), (d); 
Duro, 2 Vet. App. 530.  The service department has certified 
that the appellant's deceased spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  NPRC based the certification on the 
information supplied by the appellant.  Documents submitted, 
in essence, to contest the adverse certification 
determination are not service department documents.  
38 C.F.R. § 3.203(a).  The Board is bound by a certification 
of no service by the service department.  Duro, 2 Vet. App. 
at 532.

In November 2001, the National Personnel Records Center 
(NPRC) certified that the appellant's deceased spouse had no 
service as a member of the Philippine Commonwealth Army, 
including recognized guerillas, in the service of the U.S. 
Armed Forces.  In May 2001 the service department notified 
the RO that they had been unable to identify a record of 
service for the appellant's deceased spouse and requested 
additional information.  In September 2001, the RO provided 
the service department records in support of the appellant's 
claim which apparently prompted the November 2001 NPRC 
certification determination.  The appellant has submitted 
statements and local government documents indicating her 
deceased spouse served during World War II, but no evidence 
which may be accepted by VA as proof of qualifying service.  
See 38 C.F.R. § 3.203(a).

Accordingly, the Board finds that the veteran did not have 
recognized active service that would confer on him veteran 
status or confer on his surviving spouse eligibility for VA 
benefits.  Moreover, the appellant has provided no further 
evidence that would warrant a request for re-certification 
from the service department.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).  Since the law is dispositive of this 
issue, the appellant's claim must be denied because of the 
absence of legal merit or entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish basic legal entitlement to VA death 
benefits is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

